Citation Nr: 0111099	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-21 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for shell fragment 
wound scar of the left index finger, currently evaluated as 
10 percent disabling.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which increased the assigned evaluation 
for PTSD from 10 to 30 percent, effective from December 1997, 
and continued the assignment of a 10 percent evaluation for 
the shell fragment wound scar of the left index finger.  The 
veteran entered notice of disagreement with the assigned 
evaluations for these service-connected disabilities.   

A January 1989 rating decision denied service connection for 
shell fragment wounds which included the feet and legs.  By 
RO letter issued March 23, 1989, the veteran was notified of 
this decision and of his appellate rights, but did not enter 
notice of disagreement within one year of the March 1989 
notice of the decision.  In September 1998, the veteran 
effectively entered a request to reopen a claim for service 
connection for a bilateral "leg condition."  A March 1999 
RO rating decision denied reopening of a claim for service 
connection for wounds to the feet and legs.  Correspondence 
was received from the veteran in May 1999, which the Board 
finds may be reasonably construed as a notice of disagreement 
with that denial of reopening.  This issue has not been made 
the subject of a statement of the case and will not be 
addressed by the Board.  Therefore, the issue of whether new 
and material evidence has been presented to reopen a claim 
for service connection for wounds to the feet and legs will 
be remanded to the RO for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In an October 1999 VA Form 9, Appeal to Board of Veterans 
Appeals, the veteran appears to have raised the issue of 
entitlement to service connection for arthritis involving 
multiple joints.  The RO notified the veteran in November 
1999 that this claim was previously denied in a final 
decision and, therefore, new and material evidence would be 
needed to reopen this claim.  However, the issue of whether 
new and material evidence has been presented to reopen a 
claim for service connection for arthritis in multiple joints 
has not been addressed by the RO in a rating decision.  The 
Board refers this matter to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The service-connected PTSD is productive of occupational 
and social impairment with reduced reliability and 
productivity, due to such symptoms as depressed mood, 
anxiety, nervousness, chronic sleep impairment, and somewhat 
significant memory impairment, and is reflective of a 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  The veteran's left index finger disability is shown to be 
manifested by a deformity of the terminal phalange, and 
abnormality of the nail growth in that area, with no residual 
shrapnel wounds detectable. 


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.125, 4.130, Diagnostic 
Code 9411 (2000).

2.  The schedular criteria for an evaluation in excess of 10 
percent for a shell fragment wound scar of the left index 
finger have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1-4.14, 4.21, 4.40, 4.45, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
appellant in establishing his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the service-connected 
disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disabilities for which 
entitlement to an increased evaluation is currently 
considered on appeal.  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

I.  Rating for PTSD

In a September 1996 rating decision, the RO granted service 
connection for PTSD, with a 10 percent evaluation assigned as 
of June 1996.  The RO based this grant on evidence including 
from a July 1996 VA PTSD examination.  The RO notified the 
veteran of this decision in September 1996, and he did not 
enter notice of disagreement with the decision to assign a 10 
percent rating.  

In September 1998, the veteran entered a claim for increased 
evaluation for PTSD.  The March 1999 rating decision, from 
which this appeal comes, assigned a 30 percent rating for 
PTSD, based on findings discussed below from a November 1998 
VA examination.

The report of the July 1996 VA PTSD examination shows 
complaints that the veteran was tense all of the time and had 
frequent depressions that usually were precipitated, but 
sometimes occurred spontaneously.  The veteran reported 
symptoms including intrusive thoughts and recurrent dreams 
about twice a week.  He reported that he avoided talking 
about his traumatic experiences.  He denied flashbacks, but 
had some fairly extreme psychological distress when exposed 
to loud noises.  He had no psychogenic amnesia, but he was 
reluctant to share much about his combat experience.  He did 
have the feeling of detachment and estrangement, and his wife 
confirmed that the veteran had a rather restricted range of 
affect.  According to his wife, he had chronic sleep problems 
and anger.  The report noted that there was definitely a 
hypervigilance and a positive exaggerated startle response.  
On examination, he exhibited a lot of restlessness and his 
mood was anxious and depressed, without suicidal ideations.  
There were no speech or thought abnormalities, and he denied 
any perceptual disturbances, his thought and functions were 
intact, and insight and judgment were adequate.  The 
diagnosis was chronic PTSD, secondary to World War II combat 
experience.  The global assessment of functioning (GAF) score 
was 65, at present and in the past year.  

The report of a November 1998 VA mental disorders examination 
noted that the veteran reported that he experienced a great 
deal of combat in service and received two Purple Hearts 
(which is confirmed by service records).  He reported present 
complaints of nervousness, and of significant memory 
impairment over the previous five to six years.  The veteran 
reported that he had drunk very heavily in the past but had 
not drunk any alcohol for a long period.  He denied using any 
illegal drugs, but he reported that he has been taking 
prescription valium since discharge, and currently took 
sleeping pills.  He stopped attending an outpatient PTSD 
program because it was too painful to discuss his military 
experiences.  

On examination in November 1998, the veteran was alert, 
cooperative, and oriented to person and place but not to the 
date.  He could not recall the name of the president of the 
United States, and he believed that the previous president 
was either Nixon or Johnson.  He could not complete serial 
seven or three tasks, and could not count backward from 
twenty, but could count forward to ten.  There were no overt 
signs of psychosis, but the veteran reported that he had 
experienced visual and auditory hallucinations on occasion, 
which he later said could have been simply a result of his 
imagination.  He reported that he was generally very nervous 
and often felt depressed and would like to die, but he stated 
he had no intention of harming himself or others.  He was 
able to recall two of three objects at a five second 
interval, but none of three objects at a five minute 
interval.  The report noted that memory impairment was quite 
apparent.  The report noted that the veteran continued to 
suffer from nightmares, flashbacks, intense psychological 
distress at exposure to external cues, avoidance, sleep 
disturbance, anger, exaggerated startle response, and 
hypervigilance, thus satisfying the criteria for a diagnosis 
of PTSD.  In summary, the examiner noted that the veteran's 
PTSD symptoms had remained at the same level, however his 
memory appeared to be consistently deteriorating, a sign of 
some form of cognitive impairment.  The examiner noted that, 
overall, the veteran appeared to be quite sincere and honest 
in his presentation.  The diagnostic impressions included 
PTSD, cognitive disorder not otherwise specified, 
Benzodiazepine dependence, and history of alcohol abuse (in 
remission).  The GAF score assigned was 55 to 60.

In conjunction with his current claim, the veteran has 
submitted numerous private and VA medical records.  These 
records show treatment for complaints including of anxiety, 
nervous problems, and flashbacks; with treatment including 
drug medication; and an assessment of PTSD.  Most recently, 
VA mental health clinic notes show that, in March 2000, the 
veteran reported that he was becoming more nervous and unable 
to sleep at night; that he was isolated more and had 
nightmares nightly; and that his flashbacks of the war were 
increasing.  The veteran has also provided a statement from 
his wife that attests to the veteran's symptoms related to 
his PTSD. 
  
Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
disability evaluation is warranted for PTSD that is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent disability evaluation under Diagnostic 
Code 9411 encompasses PTSD manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2000).  

As discussed below, in the judgment of the Board, the level 
of disability demonstrated supports a finding that the 
veteran's symptoms of PTSD more nearly approximate the 
criteria required for a 50 percent evaluation.  A review of 
the medical evidence and opinions expressed in the November 
1998 VA examination report adequately support that finding.  

As discussed earlier, during his most recent psychiatric 
examination in November 1998, the examination report shows 
that the veteran reported complaints of nervousness, and of 
significant memory impairment over the past five to six 
years.  The veteran reported that he had been taking 
prescription valium since discharge, and currently took 
sleeping pills.  He stopped attending an outpatient PTSD 
program because it was too painful to discuss his military 
experiences.  

The Board notes that, during the November 1998 VA 
examination, the examiner found that the veteran had PTSD 
symptoms including nightmares, flashbacks, intense 
psychological distress at exposure to external cues, 
avoidance, sleep disturbance, anger, exaggerated startle 
response, and hypervigilance.  The examiner also found that 
the veteran had passive suicidal ideation, without any 
intention, and had memory impairment that was quite apparent, 
and was consistently deteriorating.  In summary, the examiner 
noted that the veteran's PTSD symptoms had remained at the 
same level, however his memory appeared to be consistently 
deteriorating, a sign of some form of cognitive impairment.  

While the veteran is not service-connected for a cognitive 
disorder not otherwise specified, memory loss is listed as a 
symptom for consideration under Diagnostic Code 9411, for 
PTSD.   When it is not possible to separate the effects of a 
non-service-connected condition from those of a service-
connected disability, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998)

In terms of the regulatory criteria, the Board finds that the 
veteran's disability picture reflects the criteria under 
Diagnostic Code 9411 required to warrant a 50 percent 
evaluation.  The evidence shows that the veteran's PTSD is 
manifested by such symptoms as depressed mood, anxiety, 
nervousness, chronic sleep impairment, and somewhat 
significant memory impairment.  The veteran has nightmares of 
his service experiences, which awakens him.  The veteran has 
been treated for complaints including anxiety, nervous 
problems, and flashbacks, with treatment including drug 
medication.  He has also been found to have symptoms of 
avoidance, anger, exaggerated startle response and 
hypervigilance.  These psychiatric symptoms have been 
assessed or complained of by the veteran during VA treatment 
or examination, and the VA examiner in the November 1998 VA 
examination found the veteran to be quite sincere and honest 
in his presentation.  

In November 1998 the overall GAF score was found to be 55 to 
60, indicating some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
Board finds that the overall moderate symptomatology or 
moderate social or occupational impairment is compatible with 
the criteria for a 50 percent rating, which specifically 
contemplates occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  On 
the basis of the foregoing, and after assigning the benefit 
of any remaining doubt to the veteran, the Board finds that 
the evidence would reasonably support an increase to 50 
percent.   

The Board find, however, that the evidence of record does not 
demonstrate symptomatology which meets the schedular criteria 
for a 70 percent rating for PTSD under the Rating Schedule.  
The evidence does not show that the veteran's PTSD is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

During his most recent VA psychiatric examination in November 
1998, the veteran was alert and cooperative, and oriented to 
person and place although not to the date.  There were no 
overt signs of psychosis.  At the time of the November 1998 
VA examination the veteran was married and currently living 
with his wife of fifty-three years.  He described the 
marriage in positive terms and reported that there had never 
been any violence between them.  They had three adult-age 
children.  The veteran was seventy-six at the time of that 
examination, and had maintained his last employment at a 
company for twenty-five years before experiencing an on-the-
job injury.  The record does not show any evidence reflecting 
severity on which to base an evaluation in excess of 50 
percent under the criteria as set out above.

Furthermore, the GAF score in November 1998 reflects only 
moderate symptoms.  Again, the Board notes that in addition 
to the service-connected PTSD, the veteran has been diagnosed 
with other disorders, including a cognitive disorder not 
otherwise specified, Benzodiazepine dependence, and history 
of alcohol abuse.  Even if all the veteran's psychiatric 
symptomatology is attributed to his PTSD, however, the 
veteran's psychiatric disability picture is not shown to 
warrant more than a 50 percent evaluation under the criteria 
of Diagnostic Code 9411.

Hence, the Board is unable to conclude that the veteran's 
PTSD was manifested by symptomatology that would support a 
rating in excess of 50 percent.  Based upon the foregoing, 
the Board finds that the medical evidence of record 
reasonably supports a finding of an increased evaluation of 
50 percent for the veteran's service-connected PTSD, but no 
more.  Further, the Board has considered the doctrine of 
benefit of doubt, but finds that there is not an approximate 
balance of positive and negative evidence on the merits to 
warrant an increase over that granted herein.  38 U.S.C.A. § 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107(b)).  

II.  Rating for Shell Fragment Wound, Left Index Finger

In a December 1948 rating decision, the RO granted service 
connection for shell fragment wound scars of the left index 
finger, with a 10 percent evaluation assigned as of September 
1948.  The RO based this grant on in-service evidence showing 
that in mid-April 1945 the veteran sustained a perforation 
shell fragment wound of the index finger of the left hand.  A 
surgical service record that month shows that examination 
revealed a small perforation wound of the radical side of the 
proximate phalanx of the left index finger, and practically 
normal function of the finger.  A report of operation noted 
that the wound passed through the proximal phalanx of the 
left index finger, and there was a slight nick in the 
extensor tendon, and a chip out of the bone.  Later that 
month, stitches were removed and the wound was noted to be 
well healed.  At his discharge examination in October 1945, 
the examiner noted a history of shrapnel wound of the second 
finger of the left hand that was presently asymptomatic.

The veteran underwent a VA examination in December 1948, 
during which he complained that his left index finger cramped 
when he gripped something.  The examination report noted that 
there was a scar entrance of through and through shell 
fragment wound, 1/4 inch long, medial border, palmar aspect, 
proximal phalanx, index finger, left, just distal to the 
metacarpo-phalangeal joint.  The entrance scar was well 
healed, not adherent, depressed, or tender, and involved no 
MG.  The report noted that there was a scar exit of through 
and through shell fragment wound, 1/4 inch long, medial border, 
dorsum, proximal phalanx, index finger, left, just distal to 
the metacarpo-phalangeal joint.  The exit scar was well 
healed, and not adherent, depressed, or tender, and involved 
no MG.  There was no limitation of motion of the left index 
finger in any of its joints.  There was no atrophy of the 
finger muscles.  The diagnosis was scars of through and 
through shell fragment wound of the left index finger as 
described above.

During his recent November 1998 VA examination conducted in 
connection with his current claim, the veteran complained of 
having diffuse osteoarthritis, with pain in his elbow, knees, 
hips and hands.  The report noted that X-rays taken during a 
July 1996 examination revealed no evidence of any fragment 
wounds of the left hand; but did reveal some old deformity of 
the terminal phalange of the index finger of the left hand.  
On examination, metacarpophalangeal flexion of both hands was 
to 70 degrees, and hyperextension was 10 degrees.  The report 
noted that the veteran did not carry out these maneuvers well 
against the examiner's resistance.  Bilaterally, the veteran 
touched the thumb to each fingertip but could not reach the 
base of the little finger.  He could not make a very tight 
fist, and his handshake was weak.  He could spread the finger 
apart and touched them together reasonably well.  There was a 
deformity of the terminal phalange of the left index finger 
and an abnormality of the nail growth in that area.  The 
examiner noted that he could detect no residual shrapnel 
wounds.  The impression was history of shrapnel wound of the 
left index finger in World War II.  An associated November 
1998 X-ray report noted findings that there was no 
significant osseous or articular abnormality, and the soft 
tissues were unremarkable.  The impression was normal (X-ray) 
examination.

In conjunction with the current claim, there are numerous 
private and VA medical records.  These records show no 
treatment or clinical findings referable to the veteran's 
service-connected shell fragment wound disability of the left 
index finger.  The records address unrelated disabilities 
only, and fail to disclose any additional abnormality of the 
left index finger.  The veteran has also provided a statement 
from his wife that attests that he has a wound in the left 
hand and cannot hold a cup of coffee in it.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that, when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  The Board notes that, under 38 C.F.R. § 4.40, the 
rating for an orthopedic disability should reflect functional 
limitation which is due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.45.  

The veteran's left index finger disability is presently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7804, which provides for a maximum 
evaluation of 10 percent for superficial scars that are 
tender and painful on objective demonstration.

The evidence discussed above shows medical findings that the 
veteran's scar is manifested by a deformity of the terminal 
phalange of the left index finger, and an abnormality of the 
nail growth in that area, with no detectable residual 
shrapnel wounds.  His left index finger disability is 
evaluated at a 10 percent level, which is the maximum rating 
under Diagnostic Code 7804.  Therefore, an increase under 
that code is not feasible.  

The Board has considered other diagnostic codes pertinent to 
scars in order to determine if there is a more appropriate or 
more favorable diagnostic code under which to rate the 
veteran's residuals of a shell fragment wound of the left 
finger disability.  Diagnostic Codes 7801 and 7802 pertain to 
scars that result from burns, and thus do not apply here, as 
the veteran's left index finger disability is not shown to 
have resulted from burns.  38 C.F.R. § 4.118.  Diagnostic 
Code 7803 provides a maximum rating of 10 percent for 
superficial scars that are poorly nourished with repeated 
ulceration.  An increase under Diagnostic Code 7803 is not 
warranted as the veteran is already evaluated at the maximum 
allowable under this code.  Moreover, there is no medical 
evidence showing ulceration of the veteran's scar to warrant 
consideration under that code.  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides for evaluation of other scars 
on the basis of limitation of function of the affected part.  
38 C.F.R. § 4.118.  The diagnostic codes applicable to 
limitation of function of individual fingers are Diagnostic 
Codes 5224 through 5227.  38 C.F.R. § 4.71a (2000).  While 
the veteran's left index finger disability may be evaluated 
under Diagnostic Code 5225, this code only provides for a 
maximum rating of 10 percent for ankylosis of the index 
finger.  Evaluation under Diagnostic Code 5225 would not 
benefit the veteran because there is no evidence of 
ankylosis.  Moreover, the veteran is already evaluated at 10 
percent, which is also the maximum rating allowed under 
Diagnostic Code 5225.  38 C.F.R. § 4.118.  Further, as there 
is no evidence of amputation of the index finger, an increase 
is not assignable under Diagnostic Code 5153.  38 C.F.R. 
§ 4.71a (2000).  There are no X-ray findings showing 
arthritis of the left index finger on which to predicate 
assignment of a separate rating for arthritis under 
Diagnostic Code 5003, on the basis of limitation of motion 
under the appropriate diagnostic code for the particular 
joint(s) involved.  38 C.F.R. § 4.71a.

The medical evidence does not show that the veteran has any 
significant limitation of function of the left index finger 
as a result of the in-service shell fragment wound.  The 
examination in November 1998 showed that, while there was a 
deformity of the terminal phalange of the left index finger 
and abnormality of the nail growth in that area, the examiner 
could detect no residual shrapnel wounds, and the impression 
was history of shrapnel wound of the left index finger.  X-
ray examination was normal.  Although the examination 
findings indicate bilateral hand weakness, there is no 
indication of any significant functional loss associated with 
the service-connected left index finger disability. 

In short, the Board finds that the existing 10 percent 
evaluation is the appropriate rating for the veteran's left 
index finger disability.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Should the veteran's disability picture change in 
the future, he may be able to meet the criteria for an 
increase for his left index finger disability, but at present 
there is no basis for a higher rating.  See 38 C.F.R. § 4.1.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's left index 
disability, as well as the current clinical manifestations of 
this disability and its effects on the veteran's earning 
capacity, as well as the effects upon his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. Any functional 
impairment which can be attributed to pain or weakness has 
also been considered, in accordance with 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, 8 Vet. App. at 206, along with all other 
pertinent aspects of 38 C.F.R. Parts 3 and 4.

The veteran has been granted the maximum schedular evaluation 
for that disability under the applicable Diagnostic Code 
7804, and there is no evidence demonstrating that his left 
index finger disability causes a significant or marked 
interference with daily activities beyond that contemplated 
by the current schedular provisions, or that it necessitates 
frequent periods of hospitalizations so as to warrant an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board observes that the veteran was never 
hospitalized for his left index finger.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against an increase for the veteran's left index finger 
disability.


ORDER

Subject to pertinent criteria governing the payment of 
monetary benefits, an evaluation of 50 percent for PTSD is 
granted.

An appeal for an evaluation in excess of 10 percent for shell 
fragment wound scar of the left index finger is denied.



REMAND

As noted above, a January 1989 rating decision denied service 
connection for shell fragment wounds which included the feet 
and legs.  By RO letter issued March 23, 1989, the veteran 
was notified of this decision and of his appellate rights, 
but did not enter notice of disagreement within one year of 
the March 1989 notice of the decision.  In September 1998, 
the veteran effectively entered a request to reopen a claim 
for service connection for a bilateral "leg condition."  A 
March 1999 RO rating decision denied reopening of a claim for 
service connection for wounds to the feet and legs.  
Correspondence was received from the veteran in May 1999, 
which the Board finds may be reasonably construed as a notice 
of disagreement with that denial of reopening.  This issue 
has not been made the subject of a statement of the case.  
Accordingly, while the Board does not have jurisdiction to 
decide the issue on the merits under the aforementioned 
guidance, the issue must be remanded to the RO for additional 
action.  See Manlincon, 12 Vet. App. 238.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  With respect to the request to reopen 
a claim for service connection for wounds 
to the feet and legs, the RO should, in 
accordance with applicable procedures, 
consider any evidence obtained since the 
Notice of Disagreement, and as 
appropriate, issue a Statement of the 
Case on the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for wounds to the feet and 
legs.

2.  The RO should, with the promulgation 
of the Statement of the Case inform the 
veteran that, in order to complete the 
appellate process on the issue of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
wounds to the feet and legs, he needs to 
complete a timely substantive appeal 
(within 60 days) and forward it to the 
RO.

Thereafter, if the veteran submits a timely substantive 
appeal (on the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for wounds to the feet and legs), the case should 
be returned to the Board for further appellate consideration.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER 
	Acting Member, Board of Veterans' Appeals
	

 

